PER CURIAM.
We reverse the summary judgment for the insurance carrier, notwithstanding a settlement by the insured with a third party tortfeasor. There are triable issues of material fact in regard to the components of the negotiations resulting in the settlement, and also a doubt as to the sufficiency of the evidence to establish the threshold for recovery. Parker v. Bryce, 96 So.2d 154 (Fla.1957); Correia v. Seaboard Coast *105Line Railroad Company, 393 So.2d 1161 (Fla. 1st DCA 1981); Ritchey v. Merrill, Lynch, Pierce, Fenner & Smith, Inc., 361 So.2d 438 (Fla. 2d DCA 1978).
The cause is remanded to the trial court for a trial on all the issues.
Reversed and remanded with directions.
BARKDULL and HUBBART, JJ, concur.